Citation Nr: 0915063	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
December 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision, the RO continued 
a 30 percent rating for the veteran's service-connected low 
back disability, and the Veteran's disagreement with that 
decision led to this appeal.  In February 2005, the Veteran 
testified at a hearing before a Decision Review Officer, and 
the Veteran also testified at a Board hearing held at the RO 
in August 2005.  

In a decision dated in October 2006, the Board denied 
entitlement to a rating in excess of 30 percent for the 
Veteran's low back disability, and the Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In its Order dated in April 2008, the Court granted 
a Joint Motion for Remand (Joint Motion) filed by the parties 
requesting that the Court vacate the Board's October 2006 
decision and remand the appeal to the Board for further 
proceedings.  The case was returned to the Board in 
February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, in its October 2006 decision, the Board 
denied entitlement to a rating in excess of 30 percent for 
the Veteran's service-connected low back disability.  In the 
April 2003 rating decision from which this appeal arises, the 
RO described the service-connected low back disability as 
degenerative changes and degenerative disc disease of the 
lumbosacral spine.  The Joint Motion stated that a remand of 
the case to the Board was necessary because the Board failed 
to discuss certain evidence pertaining to range of motion of 
the lumbar spine at various times and evidence pertaining to 
whether the record included evidence of incapacitating 
episodes because of the service-connected low back 
disability.  

After the case was retuned to the Board in February 2009, the 
Board sent the Veteran a letter in which it advised him that 
he could submit additional argument or evidence to the Board 
within 90 days of the date of the Board's letter.  In 
March 2009, the Veteran submitted additional evidence 
directly to the Board.  With the evidence he made a specific 
request that that his case be remanded to the Agency of 
Original Jurisdiction (AOJ) for review of the newly submitted 
evidence, and the Board will honor that request.  See 
38 C.F.R. § 20.1304 (2008).  In addition, the Board will 
request that complete VA medical records for the Veteran 
dated from August 2005 be obtained and associated with the 
claims file.  

In the Joint Motion, the parties referred to a September 2003 
VA treatment record and said that it "notes that Appellant 
had just finished a third trial of bed rest with some 
success."  In the Joint Motion it was stated that the Board 
should specifically discuss the September 2003 VA treatment 
record along with the Veteran's lay testimony indicating he 
was prescribed bed rest by a physician as treatment for his 
low back condition.  On review of the record, the Board finds 
a September 2003 medical record from a VA primary care clinic 
in which it is noted that the Veteran reported that he was 
reaching up about three weeks earlier and felt pain in his 
back and had had a flare of back pain.  In the assessment, 
the physician stated, "[p]atient has already undergone a 3d 
trial of bed rest, helped 'a bit'.  He felt very restless 
when trying to rest."  In the Board's view, it is unclear 
that this record means that the Veteran had just finished a 
"third trial of bed rest" as opposed to a 3-day trial of 
bed rest.  On remand, the Board will seek clarification.  

Relative to duties to notify and assist the Veteran, in a 
decision dated in 2008, the Court noted that for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
increased rating claim in this case involves application of 
the VA Rating Schedule for Disabilities as it applies to the 
lumbar spine, and the diagnostic criteria were revised during 
the course of the appeal.  The Veteran should be notified of 
the specific criteria necessary to be awarded the higher 
ratings under potentially applicable diagnostic codes as in 
effect before and after revision.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  

The record shows the Veteran last underwent a VA examination 
pertaining to this claim in March 2005, more than four years 
ago.  It is the judgment of the Board that the results of a 
current examination, in addition to the past records, would 
be useful in addressing the Veteran's claim.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran and his 
representative a letter explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A, 
the need for additional evidence 
regarding the Veteran's claim.  The 
letter must provide notice about the 
information and evidence necessary to 
substantiate his increased rating 
claim, provide notice of the type of 
evidence VA will obtain and the type of 
evidence the Veteran is expected to 
provide.  

The letter must comply with the holding 
in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and specify the criteria 
for an increased rating for the 
Veteran's service-connected low back 
disability, including old and new 
rating criteria that may be used to 
rate his degenerative changes and 
degenerative disc disease of the 
lumbosacral spine.  

2.  Obtain and associate with the claims 
file all VA medical records pertaining to 
treatment or evaluation of the Veteran's 
low back disability, including outpatient 
records, consultation reports, imaging 
studies, and any hospital summaries, from 
the VA Medical Center, Memphis, 
Tennessee, dated from August 2005 to the 
present.  

3.  Then, arrange for a VA orthopedic and 
neurological examination to determine the 
current severity of the Veteran's 
service-connected low back disability, 
including any neurological manifestations 
affecting the left and right lower 
extremities.  All indicated testing 
should be conducted.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings; on examination, 
the examiner should note whether there is 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour.  

The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should determine the nature, 
extent, and severity of any associated 
nerve impairment affecting the lower 
extremities.  For each lower extremity, 
the examiner should determine which nerve 
groups are involved and characterize the 
overall neurological impairment in each 
lower extremity as mild, moderate, 
moderately severe, or severe.

In addition, the examiner should 
determine whether and to what extent the 
Veteran has had incapacitating episodes 
associated with his service-connected low 
back disability.  In this regard, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

Request that the examiner review the VA 
progress note pertaining to the Veteran's 
visit to a VA primary care clinic on 
September 3, 2003.  Ask the examiner to 
explain the meaning of the phrase "a 3d 
trial of bed rest."  In particular, does 
it mean the Veteran had undergone a third 
trial of bed rest, a 3-day trial of bed 
rest, or does it have some other meaning?  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, review the 
evidentiary record and readjudicate 
entitlement to an increased rating for 
the Veteran's service-connected low back 
disability to include consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Consideration should be 
given to the assignment of separate 
ratings for associated neurological 
abnormalities involving the lower 
extremities.  If the benefit sought is 
not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the opportunity to 
respond.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

